455 F.2d 984
UNITED STATES of America, Plaintiff-Appellee,v.Howard Marc WOLF, Defendant-Appellant.
No. 71-2249.
United States Court of Appeals,Ninth Circuit.
Feb. 17, 1972.

Leonard Goldstein, Los Angeles, Cal., for defendant-appellant.
William D. Keller, U. S. Atty., Eric A. Nobles, Chief, Crim.  Div., Leslie E. Osborne, Jr., Asst. U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, KOELSCH and CHOY, Circuit Judges.
PER CURIAM:


1
Wolf has been convicted of refusing to be inducted into the armed forces.  The refusal was done dramatically, but there is no indication he has been punished for his dramatics.


2
He attacks the Selective Service Act because he says it violates his "right to conscience."  The trouble with this point is that all of the legal authorities are against him.


3
The government made its case by introducing in evidence a certified copy of Wolf's selective service file.  Wolf says the original file should have been offered.  This is nonsense.  If Wolf had any reason to question the accuracy of the copy, he could have subpoenaed the original.


4
Taxpayers who have paid for this appeal in forma pauperis have a right to be affronted.


5
Judgment affirmed.